FILED
                             NOT FOR PUBLICATION                            MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALBERTO MARIN-ARIZPE,                            No. 14-73326

               Petitioner,                       Agency No. A072-278-811

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Alberto Marin-Arizpe, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo constitutional claims. Vilchez v. Holder, 682 F.3d

1195, 1198 (9th Cir. 2012). We deny the petition for review.

      Marin-Arizpe does not challenge the determination that his California Penal

Code § 288(a) conviction is an aggravated felony that renders him removable. See

Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an

issue by failing to raise it in the opening brief). This court’s jurisdiction is

therefore limited to reviewing colorable questions of law or constitutional claims.

See 8 U.S.C. § 1252(a)(2)(C), (D).

      Marin-Arizpe’s contention that the IJ violated his due process right to a full

and fair hearing lacks merit, where the IJ questioned Marin-Arizpe to discover if

there were any forms of relief available to him and determined there were not, and

where Marin-Arizpe has not established prima facie eligibility for protection under

the Convention Against Torture. See Vilchez, 682 F.3d at 1199 (“A due process

violation occurs where (1) the proceeding was so fundamentally unfair that the

alien was prevented from reasonably presenting his case, and (2) the alien

demonstrates prejudice, which means that the outcome of the proceeding may have

been affected by the alleged violation.” (citation and quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                            2                                      14-73326